DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed October 4, 2021 is received and entered.
2.	Claims 6, 10, and 12 – 13 are amended.  Claims 9 and 14 are cancelled.  Claims 1 – 8, 10 – 13, and 15 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 8, 10 – 13, and 15 are allowed over the prior art.

Response to Arguments / Amendment
5.	The rejection of claim 11 under 35 USC 112(b) is WITHDRAWN in view of the Amendment.

Reasons for Allowance
6.	Claims 1 – 8, 10 – 13, and 15 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Kung (U.S. Pub. 2017/0024047), Park et al. (U.S. Pub. 2018/0328799), and Shim et al. (U.S. Pub. 2017/0357362).
Regarding claim 1, neither Kung nor Park nor Shim teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, 
“a first pressure sensor disposed between the touch screen display and the second face of the housing and configured to sense pressure of an external object for the touch screen display;
a second pressure sensor coupled to the second face of the housing and configured to sense pressure of an external object for the second face of the housing; and
a support member spaced apart from the second face of the housing in the second direction”.
Regarding claim 6, neither Kung nor Park nor Shim teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“a support member spaced apart from the second face of the housing in the second direction; and
a pressure sensor coupled to the second face of the housing and configured to sense pressure of an external object for the second face of the housing”, 
”wherein the electronic device comprising at least one first antenna disposed adjacent to the second face of the housing, and
wherein the first antenna is disposed in parallel without overlapping with the conductive patterns, and is disposed to a central region or peripheral boundary of the conductive patterns.”
Regarding claim 12, this claims is allowed for at least the same reasons as those set forth above with regard to claim 6.
Regarding claim 13, this claims is allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 5, 7 – 8, 10 – 11, and 15, these claims are allowed based on their respective dependence from claims 1, 6, and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626